Title: To John Adams from George W. Talbot, 29 July 1799
From: Talbot, George W.
To: Adams, John



Sir
New york July 29. 1799

Some time past my Father directed me to forward your Excellency, a copy of a Certificate given him by General Gates relative to his Service in the Continental Sloop Argo, during last War—
I have made diligent Search for it, and am unable to discover where my Father put it, on his leaving this for Boston—I well remember his having refer’d to it in a letter to Genl. Hamilton, who has been good enough to Promise me a Copy of it; which Shall be immediately forwarded your Excellency.
I have the honor to be with the most profound respect / Sir / Your Obedt Huml Servant

Geo: W Talbot